Citation Nr: 1229997	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-28 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected left hand disability. 

2.  Entitlement to service connection for a left elbow disorder, to include as secondary to a service-connected left hand disability. 

3.  Entitlement to service connection for a urinary disorder. 

4.  Entitlement to service connection for glaucoma.  

5.  Whether new and material evidence has been presented to reopen a claim of service connection for a right shoulder disorder. 

6.  Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disorder. 

7.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disorder. 

8.  Whether new and material evidence has been presented to reopen a claim of service connection for temporomandibular joint disorder (TMJ) pain. 

9.  Entitlement to an initial evaluation in excess of 10 percent from April 2001 and in excess of 20 percent from March 28, 2005, for ulnar neuropathy with numbness, little and ring finger, left hand (left hand disability). 

10.  Entitlement to an initial evaluation in excess of 10 percent prior to January 28, 2005 and in excess of 30 percent thereafter for irritable bowel syndrome (IBS). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran attended a hearing before the undersigned in June 2010.

The issues of entitlement to service connection for a urinary disorder, entitlement to service connection for glaucoma and the reopened issues of entitlement to service connection for a right shoulder disorder, for bilateral knee disorders and for TMJ pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence demonstrates that the Veteran has not had a right hand disorder at any time during the appeal period.  

2.  The preponderance of the competent evidence demonstrates that the Veteran has not had a left elbow disorder at any time during the appeal period.  

3.  In an August 1998 rating decision, the RO denied service connection for a right shoulder disorder; although notified of the denial in an August 1998 letter, the Veteran did not initiate an appeal.  

4.  Evidence associated with the claims file since the August 1998 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.

5.  In an August 1998 rating decision, the RO denied service connection for a right knee disorder; although notified of the denial in an August 1998 letter, the Veteran did not initiate an appeal.  

6.  Evidence associated with the claims file since the August 1998 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

7.  In an August 1998 rating decision, the RO denied service connection for a right shoulder disorder; although notified of the denial in an August 1998 letter, the Veteran did not initiate an appeal.  

8.  Evidence associated with the claims file since the December 1999 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.

9.  In an August 1998 rating decision, the RO denied service connection for TMJ pain; although notified of the denial in an August 1998 letter, the Veteran did not initiate an appeal.  

10.  Evidence associated with the claims file since the August 1998 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for TMJ pain.

11.  Prior to April 2001, the symptomatology associated with the service-connected left hand disability caused no more than mild incomplete paralysis of the ulnar nerve of the minor hand.  

12.  From 28, 2005 to the present, the symptomatology associated with the service-connected left hand disability causes no more than moderate incomplete paralysis of the ulnar nerve of the minor hand.

13.  Prior to January 28, 2005, the symptomatology associated with the service-connected irritable bowel syndrome caused no more than moderate irritable colon syndrome.

14.  From January 28, 2005 to the present, the symptomatology associated with the service-connected irritable bowel syndrome caused no more than severe irritable colon syndrome.   


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated by active duty service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  A left elbow disorder was not incurred in or aggravated by active duty service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The August 1998 rating decision in which the RO denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  As evidence pertinent to the claim for service connection for a right shoulder disorder received since the RO's August 1998 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The August 1998 rating decision in which the RO denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  As evidence pertinent to the claim for service connection for a right knee disorder received since the RO's August 1998 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

7.  The December 1999 rating decision in which the RO denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

8.  As evidence pertinent to the claim for service connection for a left knee disorder received since the RO's December 1999 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  The August 1998 rating decision in which the RO denied service connection for TMJ pain is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

10.  As evidence pertinent to the claim for service connection for TMJ pain received since the RO's August 1998 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

11.  The criteria for entitlement to an initial evaluation in excess of 10 percent from April 2001 and in excess of 20 percent from March 28, 2005, for ulnar neuropathy with numbness, little and ring finger, left hand (left hand disability), have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

12.  The criteria for entitlement to an initial evaluation in excess of 10 percent prior to January 28, 2005 and in excess of 30 percent thereafter for irritable bowel syndrome, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in August 2005, April 2006, October 2006, March 2007 and November 2010, VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.  In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in a November 2010 VCAA letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  With regard to the new and material claims, the appellant was provided with proper notice as required by Kent in April 2006 and November 2011 VCAA letters.  Even if the proper Kent notice was not provided, there is no prejudice to the Veteran.  As set out below, the Board finds that new and material has been received to reopen all the new and material claims before the Board at this time.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations for the issues adjudicated by this decision.  The examiners had access and reviewed the Veteran's claims file.  The Veteran's subjective complaints and history were recorded along with physical findings.  Opinions were advanced as to the etiology of the service connection claims and as to the extent of symptomatology associated with the increased rating claims.  The opinions were supported by adequate rationale with citations to the medical evidence.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Service connection criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).


Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected left hand disability.

In January 2006, the Veteran submitted a claim of entitlement to service connection for a right hand disorder.  He alleged that he had problems with his right hand due to his inability to use his left hand.  He reported his right hand ached and cramped from having to do all the duties for both hands.  

There is some evidence that the Veteran was treated for problems with his right hand and right fingers during active duty.  

The Veteran was found to be without pertinent defects at the time of a June 1979 service entrance examination.  The Veteran also denied having all the symptoms included on a Report of Medical History he completed at the same time.  Additional service examinations also includes the same findings.  

In July 1980, the Veteran sought treatment for a laceration of the fourth and fifth knuckles of the right hand.  The assessment was laceration to 4th and 5th digits of right hand.  

A November 1980 X-ray examination of the right hand was interpreted as revealing no fracture of dislocation.  

In December 1980, the Veteran complained of continued pain in the inner aspect of the 5th finger of the right hand.  

In September 1981, the Veteran was treated for an abrasion to the 5th digit of the right hand.  

In June 1982, the Veteran reported a loss of grip strength in both hands and left knee pain.  The Veteran reported he had a problem with loss of grip since the early 1980's.  Physical examination revealed that the grip strength appeared equal.  The assessment was contusion of the left knee and no evidence of neurologic or muscular problems.  

In October 1984, the Veteran complained of right shoulder pain and also numbness in the right arm.  The Veteran reported he was unable to grasp things firmly.  

No pertinent abnormalities were noted on the report of the August 1987 separation examination.  The Veteran denied having or ever having had swollen or painful joints, tooth or gum trouble, arthritis, rheumatism or bursitis, a painful or trick shoulder or elbow and a trick or locked knee on a Report of Medical History he completed at the same time.  He also denied neuritis.

The Board finds that the service treatment records do not document the presence of a chronic right hand disability.  The Veteran was treated intermittently for problems but these apparently resolved without sequela as no pertinent abnormalities were found at the time of the separation examination.  Significantly, the Veteran has not alleged that his claimed right hand problems were due to active duty.  Furthermore, there is no competent evidence of record which links a currently existing right hand disorder to the Veteran's active duty service on a direct basis.  The Board finds that service connection is not warranted for a right hand disorder on a direct basis.  

The Veteran argues that he currently has problems with his right hand as a result of having to use the hand more due to problems associated with his service-connected left hand.  

The Board finds that the claim of entitlement to service connection for a right hand disorder must be denied on a secondary basis.  The only evidence of record which indicates that the Veteran currently has a right hand disorder which is etiologically linked to his service-connected left hand disability is the Veteran's own allegation.  As set out above, however, the Veteran is a lay person and is not competent to provide evidence regarding a complex medical question.  The Board finds the issue of whether the Veteran currently has problems with his right hand which are etiologically linked to his left hand is a complex medical determination.  

In order to determine if medical evidence supported a finding that the Veteran had a right had disorder secondary to his service-connected left hand disability, VA arranged to have the Veteran undergo a VA examination in December 2010.  At that time, the Veteran reported that he began having problems with his right hand one year after ulnar nerve release surgery was performed on the left hand.  The Veteran reported that his right hand was painful due to over use.  Is was observed that the Veteran's right hand was his dominant hand.  The Veteran reported that he experienced a decrease in strength as well as pain, weakness and stiffness involving all fingers and the thumbs of both hands.  Physical examination was conducted.  However, the examiner found that the Veteran displayed poor effort during the examination and that the Veteran's subjective complaints appeared to be out of proportion to the objective findings from the examination.  The pertinent diagnosis from the examination was the examiner could find no objective evidence of any right hand condition.  As the examiner found there was no objective evidence of a right hand condition no opinion as to etiology was provided.  

The Board's review of the claims file demonstrates that it is devoid of evidence generated by a health care professional which indicates, in any way, that the Veteran currently experiences a right hand disorder which is etiologically linked to his service-connected left hand disability.  The Board finds there is no competent evidence of record which links a right hand disorder to the service-connected left hand disability.  In fact, the most probative evidence of record, in the form of the December 2010 VA examination, indicates that there is no objective evidence of current right hand disability.  Accordingly, the Board concludes that a right hand disorder was not incurred in or aggravated by active duty service nor is it secondary to a service-connected disability.  


Entitlement to service connection for a left elbow disorder, to include as secondary to a service-connected left hand disability.

In August 2005, the Veteran submitted a claim of entitlement to service connection for a left elbow disorder.  He wrote that he was experiencing severe pain in the left elbow area.  He seemed to argue that the left elbow disorder was secondary to surgery conducted on the left hand and wrist in 2001.  

The Veteran was found to be without pertinent defects at the time of a June 1979 service entrance examination.  The Veteran also denied having all the symptoms included on a Report of Medical History he completed at the same time.  

No pertinent abnormalities were noted on the report of the August 1987 separation examination.  The Veteran denied having or ever having had swollen or painful joints, tooth or gum trouble, arthritis, rheumatism or bursitis, a painful or trick shoulder or elbow and a trick or locked knee on a Report of Medical History he completed at that time.  He also denied neuritis.

There is no competent evidence linking a left elbow disorder to the Veteran's active duty service on a direct basis.  No health care professional is on record as opining that the Veteran has a diagnosed left elbow disorder which is etiologically linked to active duty nor to a service-connected disability.

The only evidence of record which indicates that the Veteran currently has a left elbow disorder with is linked to active duty or to a service-connected disability is the Veteran's own allegation.  As set out above, the Veteran is a lay person and is not competent to provide an opinion regarding a complex medical question.  The Veteran Board finds the issue of whether the Veteran has a left elbow disorder which is due to his left hand disability or due to active duty is a complex medical determination.  

In order to determine if medical evidence supported a finding that the Veteran had a left elbow disorder secondary to his service-connected left hand disability, VA arranged to have the Veteran undergo a VA examination in December 2010.  At that time, the Veteran reported that one year after left ulnar release surgery in 2002, he started noticing tingling pain in the left elbow and since that time, just pain.  He denied any injury to the arm or forearm.  The condition reportedly had become progressively worse.  It was observed that the Veteran's right hand was his dominant hand.  Physical examination was conducted.  The examiner opined the Veteran's subjective complaints were out of proportion to the objective findings found on examination.  The Veteran had sudden give way at the end of all movements of the elbow, especially flexion.  The examiner opined that the examination yielded unreliable/inconsistent results.  The pertinent diagnosis from the examination was the examiner could find no objective evidence of any left elbow pathology.  As the examiner found there was no objective evidence of a left elbow condition, no opinion as to etiology was provided.  

The Board's review of the claims file demonstrates that it is devoid of evidence generated by a health care professional which indicates, in any way, that the Veteran currently experiences a left elbow disorder which is etiologically linked to his service-connected left hand disability.  The Board finds there is no competent evidence of record which links a left elbow disorder to the service-connected left hand disability.  In fact, the most probative evidence of record, in the form of the December 2010 VA examination, indicates that there is no objective evidence of current elbow disability.  Accordingly, the Board concludes that a left elbow disorder was not incurred in or aggravated by active duty service nor is it secondary to a service-connected disability.  


New and material criteria

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001 as is the current case, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


Whether new and material evidence has been presented to reopen a claim of service connection for a right shoulder disorder.

In March 1998, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a right shoulder condition.  

In August 1998, the RO denied service connection, in pertinent part, for a right shoulder condition.  The Veteran was informed of the denial and of his procedural and appellate rights via correspondence dated the same month.  He did not appeal the denial of service connection for a right shoulder condition and this decision is now final.  

In August 2005, the Veteran submitted another claim of entitlement to service connection for a right shoulder condition.  

The evidence of record at the time of the August 1998 rating decision which denied service connection for a right shoulder condition consisted of service treatment records for the period from August 1979 to August 1987.  The RO observed that the Veteran was seen for problems with his right shoulder during active duty in 1984.  No further treatment was rendered during active duty.  The August 1987 separation examination was cited as being negative for evidence of a chronic disability of the right shoulder.  The RO denied the claim finding that there was no evidence of permanent residuals or chronic disability subject to service connection shown by the medical records or demonstrated by the evidence following service.  The RO noted that the Veteran had to provide evidence which demonstrates that he experienced a permanent residual or chronic disability.  

The evidence received subsequent to the August 1998 rating decision which denied service connection for a right shoulder condition consists of VA and private medical records, statements from the Veteran and additional service treatment records from the Veteran's reserve service.  The Board finds that some of this evidence satisfies the definition of new and material evidence as set out under 38 C.F.R. § 3.156(a).  Specifically, the post service medical records include documentation of the presence of a current chronic right shoulder disorder.  For instance, a private clinical record dated in April 2005 reveals the Veteran sought treatment for right shoulder pain.  The Veteran reported he had been in the military and had a good deal of stress put on the joint at that time.  There was no injury, just wear and tear from military service.  A diagnosis of rotator cuff disease of the right shoulder was made.  A private medical record dated in May 2005 includes a post-operative diagnosis of right shoulder impingement and also right shoulder bursitis.  In June 2005, it was recorded that the Veteran was status post acromioplasty.  

The Board finds that the private medical records which document the current existence of a right shoulder disorder constitute new and material evidence as defined by 38 C.F.R. § 3.156(a).  The evidence is new as it was not of record at the time of the August 1998 rating decision which denied service connection for a right shoulder condition.  Furthermore, the evidence is material to the claim of entitlement to service connection for a right shoulder disorder as the private medical records document the post-service existence of a right shoulder disorder, the lack of which was cited by the RO in August 1998 as being a reason for denying the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right shoulder condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prior to a de novo adjudication of the reopened claim of entitlement to service connection for a right shoulder condition, additional evidentiary development is required.  This development is addressed in the remand portion of this decision below.  


Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disorder.

In March 1998, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for chondromalacia of the right knee.  

In August 1998, the RO denied service connection, in pertinent part, for chondromalacia of the right knee.  The Veteran was informed of the denial and of his procedural and appellate rights via correspondence dated the same month.  He did not appeal the August 1998 denial of service connection for chondromalacia of the right knee and this decision is now final.  

In October 2004, the Veteran submitted another claim of entitlement to service connection for a right knee disorder.  

The evidence of record at the time of the August 1998 rating decision which denied service connection for chondromalacia of the right knee consisted of service treatment records for the period from August 1979 to August 1987.  The RO observed that the Veteran was seen for problems with his right knee during active duty resulting in diagnoses including chondromalacia and right knee strain.  The August 1987 separation examination was cited as being negative for evidence of a chronic disability of the right knee.  The RO denied the claim finding that there was no evidence of permanent residuals or chronic disability subject to service connection shown by the medical records or demonstrated by the evidence following service.  The RO noted that the Veteran had to provide evidence which demonstrates that he experienced a permanent residual or chronic disability.  

The evidence received subsequent to the August 1998 rating decision which denied service connection for chondromalacia of the right knee consists of VA and private medical records, statements from the Veteran and additional service treatment records from the Veteran's reserve service.  The Board finds that some of this evidence satisfies the definition of new and material evidence as set out under 38 C.F.R. § 3.156(a).  Specifically, a July 2004 VA clinical record includes an assessment of bilateral knee arthralgia.  An April 2005 private clinical record reveals X-rays of the knees were interpreted as revealing mild degenerative arthritis.  An October 2010 MRI examination of the right knee was interpreted as revealing an anterior cruciate ligament sprain and a partial tear of the posterior cruciate ligament.  An October 2011 VA clinical record includes a diagnosis of right knee arthralgia and possible patellofemoral syndrome.  

The Board finds that these medical records which provide some evidence of the current existence of a right knee disorder constitutes new and material evidence as defined by 38 C.F.R. § 3.156(a).  The evidence is new as it was not of record at the time of the August 1998 rating decision which denied service connection for chondromalacia of the right knee.  Furthermore, the evidence is material to the claim of entitlement to service connection for a right knee disorder as the medical records provide some evidence of the post-service existence of a right knee disorder, the lack of which was cited by the RO in August 1998 as being a reason for denying the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prior to a de novo adjudication of the reopened claim of entitlement to service connection for a right knee disorder, additional evidentiary development is required.  This development is addressed in the remand portion of this decision below.  


Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disorder.

In November 1989, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a left knee injury which occurred in 1986.  

At the time of a December 1989 VA general medical examination of the left knee, the Veteran reported he injured his left knee in 1986 playing basketball.  Since the original injury, he reported he experienced intermittent pain with activity over the years.  He never had recurrent swelling or erythema.  The pertinent impression was left knee injury.  

A VA orthopedic examination was conducted in December 1989.  The Veteran reported he injured his left knee approximately five months prior while playing basketball.  The original injury was caused by a fall but there was no twisting component.  The Veteran reported he had never really recovered from the original injury.  Physical examination was interpreted as revealing a normal knee.  The assessment was that the Veteran sustained an injury to the left knee approximately five years earlier which has continued to give discomfort according to the Veteran. X-rays were ordered.   

A December 1989 X-ray examination of the left knee was interpreted as revealing a normal left knee.  

In May 1990, the RO denied service connection for residuals of a left knee injury.  The RO denied the claim based on the fact that a VA examination from 1989 failed to document any residuals of a left knee injury at that time.  Another rating decision dated several days later referenced the fact that X-rays of the left knee were received which were found to be normal.  The claim was again denied.  The Veteran was provided with notification of the two rating decisions via correspondence dated in June 1990.  The Veteran did not appeal the denial of service connection for residuals of a left knee injury and this decision is final.  

In March 1998, the Veteran submitted another claim of entitlement to service connection for a left knee disorder.  

In August 1998, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of a left knee disability.  The RO denied the claim at that time finding that no evidence had been received pertinent to the claim.  The Veteran was provided notification of the August 1998 rating decision via correspondence dated the same month.  The Veteran did not appeal the denial of service connection for residuals of a left knee injury and this decision is final.  

In December 1999, the RO again denied service connection for residuals of a left knee injury as new and material evidence had not been received.  The Veteran was provided notification of the December 1999 rating decision via correspondence dated the same month.  The Veteran did not appeal the denial of service connection for residuals of a left knee injury and this decision is final.  

In October 2004, the Veteran submitted another claim of entitlement to service connection for a left knee disorder.  

The evidence of record at the time of the December 1999 rating decision consisted of the service treatment records from 1979 to 1987, a statement from the Veteran's spouse, the report of a September 1998 VA examination, a statement from the Veteran and VA outpatient treatment records dated from 1989 to 1999.  The RO found that the evidence received was essentially duplicative of evidence of record at the time of the prior final denials.  Outpatient treatment records were referenced as revealing reports of left knee pain and negative X-rays.  It was observed that the was no evidence of a diagnosis for a chronic left knee disorder.  

The evidence received subsequent to the December 1999 rating decision which denied service connection for a left knee condition consists of VA and private medical records, statements from the Veteran and additional service treatment records from the Veteran's reserve service.  The Board finds that some of this evidence satisfies the definition of new and material evidence as set out under 38C.F.R. § 3.156(a).  Specifically, a VA clinical record dated in July 2004 includes the annotation that the Veteran had had intermittent bilateral knee pain for the past 20 years.  A diagnosis of bilateral knee arthralgia was made.  An April 2005 private X-ray examination of the knees was interpreted as revealing mild degenerative arthritis.  In September 2010, the Veteran complained of bilateral knee pain that he reported he had had since an injury The assessment was bilateral knee pain.  An October 2010 VA clinical record reveals that a MRI examination of the left knee was interpreted as revealing chondromalacia of the medial patellar facet.  A November 2010 VA clinical record includes an impression of torn medial and lateral meniscus of the left knee.  In February 2011, it was noted the Veteran had a torn menisci of the left knee.  In August 2011, osteoarthritis of the left knee was diagnosed.  Later the same month, degenerative joint disease of the knee was diagnosed.  

The Board finds that the VA and private medical records which document the current existence of a left knee disorder constitutes new and material evidence as defined by 38 C.F.R. § 3.156(a).  The evidence is new as it was not of record at the time of the December 1999 rating decision which denied service connection for a left knee condition.  Furthermore, the evidence is material to the claim of entitlement to service connection for a left knee disorder as the medical records document the post-service existence of a left knee disorder, the lack of which was cited by the RO in December 1999 as being a reason for denying the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prior to a de novo adjudication of the reopened claim of entitlement to service connection for a left knee disorder, additional evidentiary development is required.  This development is addressed in the remand portion of this decision below.  



Whether new and material evidence has been presented to reopen a claim of service connection for TMJ.

In March 1998, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for TMJ pain.  

In August 1998, the RO denied service connection, in pertinent part, for TMJ pain.  The Veteran was informed of the decision and of his procedural and appellate rights via correspondence dated the same month.  The Veteran did not appeal the denial of service connection for TMJ pain and this decision is final.  

In October 2004, the Veteran submitted another claim of entitlement to service connection for TMJ pain.  

The evidence which was of record at the time of the August 1998 rating decision which denied service connection for TMJ pain consisted of service treatment records from 1979 to 1987.  The RO observed that the Veteran was seen one time for a complaints regarding his TMJ in 1985.  The RO further noted that the August 1987 separation examination was negative for evidence of a chronic TMJ disability.  The RO denied the claim finding that there was no evidence of permanent residuals or chronic disability subject to service connection shown by the medical records or demonstrated by the evidence following service.  The RO wrote that the Veteran had to provide evidence which demonstrates that he experienced a permanent residual or chronic disability.  

The evidence received subsequent to the August 1998 rating decision which denied service connection for TMJ pain consists of VA and private medical records, statements from the Veteran and additional service treatment records from the Veteran's reserve service.  The Board finds that some of this evidence satisfies the definition of new and material evidence as set out under 38 C.F.R. § 3.156(a).  Specifically, a dental record from the Veteran's reserve service which is dated in September 2003 includes a finding that temporomandibular dysfunction (TMD) was found.  It was written that the Veteran had a history of pain bilaterally.  In March 2011, it was noted that the Veteran had a decreased mouth opening and TMJ was noted.  An October 2011 VA clinical record includes the annotation that the Veteran had a popping TMJ which was contributing to his headache.  

The Board finds that the medical record from the Veteran's period of reserve duty and the post-service clinical records constitutes new and material evidence as defined by 38 C.F.R. § 3.156(a).  The evidence is new as it was not of record at the time of the August 1998 rating decision which denied service connection for TMJ pain.  Furthermore, the evidence is material to the claim of entitlement to service connection for TMJ pain as the records provides some evidence of the post-service existence of TMJ pain and disability, the lack of which was cited by the RO in August 1998 as being a reason for denying the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for TMJ pain are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prior to a de novo adjudication of the reopened claim of entitlement to service connection for TMJ pain, additional evidentiary development is required.  This development is addressed in the remand portion of this decision below.  


Increased rating criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to an initial evaluation in excess of 10 percent from April 2001 and in excess of 20 percent from March 28, 2005, for ulnar neuropathy with numbness, little and ring finger, left hand (left hand disability).

Diseases of the Peripheral Nerves are rated under 38 C.F.R. § 4.124a as either "complete" or "incomplete" paralysis of a specific nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with that nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.   

Ulnar neuropathy is rated under the criteria of Diagnostic Code 8516, which distinguishes between the dominant (major) and non-dominant (minor) extremity; in this case the Veteran is shown to be right-handed so the criteria for the minor extremity apply.

Under the criteria of Diagnostic Code 8516 for the major extremity, a rating of 60 percent is assigned for complete paralysis of the ulnar nerve (defined as "griffin claw" deformity due to flexor contraction of right and little fingers; atrophy very marked in dorsal interspace and thenar imminences; loss of extension of ring and little fingers; cannot spread the fingers, or reverse; cannot adduct the thumb; flexor weakened).  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 30 percent is assigned for moderate incomplete paralysis.  A rating of 10 percent is assigned for mild incomplete paralysis.

In August 2001, the Veteran complained of numbness in the surgical site on his left hand.  He also reported sporadic moments of sharp pain and reduced grip strength.  The examiner who conducted a physical examination opined that the Veteran provided a sub-optimal effort.  It was written that the Veteran could do more physically at times than was demonstrated during testing specifically with regard to grip strength.  During testing there were inconsistencies observed.  The Veteran failed a test to determine if maximum effort was being provided.  The examiner opined that the Veteran demonstrated a functional range of motion and coordination in his left hand.  Dexterity and sensation were within normal limits.  The Veteran also had functional grip strength.  He was independent in all activities of daily living.  

At the time of an October 2004 VA examination, the Veteran reported continued problems with his left hand including numbness, some decreased dexterity and mild weakness in the left hand.  Physical examination revealed some mild weakness in the finger intrinsic which had some give way quality.  The long finger flexors were symmetric in strength in both the ulnar and medial distributions.  There was also some give way weakness noted in the wrist flexors in both the median and the ulnar distribution, all noted with mild give way weakness on sensory examination.  Sensory examination revealed decreased pin prick on the left little finger as well as on the ulnar aspect of the right finger on the left.  The numbness extended to just above the wrist.  The diagnosis was left ulnar neuropathy.  It was noted that the Veteran continued to have some difficulty but the level of weakness was not extreme.  

The Board finds that, prior to March 28, 2005, the symptomatology associated with the service-connected left hand disability more nearly approximates mild incomplete paralysis of the ulnar nerve.  The evidence reveals complaints of numbness and pain with reduced grip strength.  Significantly, in August 2001, it was determined that the Veteran had dexterity and sensation within normal limits, a functional range of motion and functional grip strength.  In October 2004, sensory disturbance was present but the level of weakness was found to not be extreme.  In fact, the weakness was characterized as mild in most of the examination report.  Furthermore, there is evidence that the Veteran was not exerting his best effort during testing.  This statement from the examiner leads the Board to find that the level of impairment reported at the time of the examinations is actually less than actually recorded by the examiner.  The fact that the Veteran uses less than his best effort is reflected later in the clinical records which leads the Board to believe this is a conscious effort on the Veteran to skew the results of the testing.  Based on the above. the Board finds the symptomatology associated with the left hand disability more nearly approximates mild incomplete paralysis of the ulnar nerve prior to March 28, 2005.  

On VA examination in August 2005, the Veteran reported problems with numbness and tingling in his little finger and ring finger.  He also reported pain and weakness in the left hand grip.  The Veteran alleged that the pain was a 6 out of 10 in intensity and he also had cramping.  He reported that he was unable to lift more than 5 pounds.  He was a correctional officer and reported he could no longer perform his job like he used to.  He was mostly using his right hand for most of his work.  Physical examination revealed significant weakness in the left hand grip.  The power was 3+.  There was marked wasting of the thenar eminence and movement of the fourth and fifth fingers was restricted.  Marked weakness was present in the distribution of the ulnar nerve.  The Veteran was unable to oppose the little finger with the thumb and was unable to oppose the ring finger with the thumb.  Sensory examination revealed marked decrease in pinprick, touch and monofilament sensation.  Marked diminution and numbness was present over the ulnar distribution starting from the left palm and going up to the left elbow.  The examiner found there was significant loss of muscle mass in the thenar area and also a decrease in motor power and sensation.  

In October 2005, the Veteran complained of pain in the left upper extremity.  The range of motion was within functional limits.  Grip strength was 55 pounds on the left.  Dexterity was limited due to weakness.  It was noted that the Veteran demonstrated reduced left grip and pinch strength.  The left right and little fingers showed diminished sensation.  

At the time of a December 2006 VA examination, the Veteran reported numbness in the left fourth and fifth fingers.  He was also reporting pain radiating up his entire left arm at times.  The Veteran alleged that his grip was getting weaker and weaker and he was able to do less and less in terms of activities of daily living.  The pain was increased with any lifting or motions like raking.  Physical examination revealed muscle strength of 3.  Grip strength was weak.  The Veteran reported pain with pushing and pulling movements.  The Veteran was able to twist a cap off a bottle but only with his thumb and index fingers.  He could not open any jars with wide tops.  Sensation was decreased to pain and vibration and absent for light touch.  The Veteran was unable to oppose the fourth and fifth fingers of this left hand.  The pertinent diagnosis was left ulnar distal neuropathy.  Paralysis was absent but neuritis and neuralgia were present.  The examiner opined the disability had significant effects on the Veteran's occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength and upper extremity pain.  The examiner opined that the disorder had moderate affects on activities of daily living in chores and mild affects on dressing.  The Veteran was limited by anything that required two hands.  

The Veteran testified before the undersigned in June 2010 that he was unable to pick up a glass with his left hand.  He reported his hand felt numb and he wore a brace on the left.  His grip was weak and he had numbness in the fingers.  The symptomatology was in his wrist and all his fingers now.  The symptoms went all the way up to his shoulder.  He alleged that he experienced tremors and shakes.  He also had pain in his hands or fingers which he estimated was an 8 out of 10 in severity.  The Veteran reported he had to go to another work facility due to his hand problems.  He reported he could not pick anything up.  

The most recent VA examination of the Veteran's left hand for compensation and pension purposes was conducted in December 2010.  The Veteran reported left hand pain and an inability to use the hand.  It was noted that the Veteran had reduced strength, reduced dexterity and pain, weakness and stiffness in both hands.  The examiner opined that the Veteran displayed poor effort during the examination.  The examiner found the Veteran's subjective complaints were out of proportion to the objective examination findings.  

Another VA examination report dated in December 2010 reveals the Veteran reported weakness, stiffness, numbness and pain in the left hand.  Sensory examination revealed a normal sensation for vibration, decreased sensation for pin prick and decreased sensation for light touch.  The location of the abnormality was ulnar distribution.  The examiner opined that the Veteran's subjective complaints were out of proportion to the objective examination findings.  The examination yielded unreliable/inconsistent results in the examiner's opinion.  The Veteran had at least 4/5 strength in the examined muscles on the left and right.  Muscle tone was normal and there was no evidence of muscle atrophy.  The diagnosis was status post left ulnar release surgery and left ulnar distal neuropathy which was incomplete and slight.  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that the disorder would result in decreased mobility and decreased manual dexterity.  The Veteran would also have decreased strength of the upper extremity and pain.  The examiner noted that the Veteran could not differentiate the effect his nerve condition and other medical problems had on his activities of daily living.  

The Board finds that, as of March 28, 2005, the service-connected left hand disability more nearly approximates moderate incomplete paralysis of the ulnar nerve.  While the results of the VA examination which were conducted in August 2005 seem to document elements of severe incomplete paralysis of the ulnar nerve, all the other objective medical evidence documents significantly less symptomatology.  

For example, in August 2005, it was observed that the Veteran had marked weakness as well as wasting (atrophy) of the thenar eminence and an inability to oppose the little finger with the thumb or the ring finger and the thumb.  Marked decrease in sensation was also reported.  However, in October 2005, the range of motion of the Veteran's had was within functional limits and grip and pinch strength were reduced but there was no finding of marked weakness.  In December 2006, grip strength was found to be weak but not markedly so.  There was also restriction in the range of motion of the fourth and fifth fingers.  The most recent reports of VA examinations of the left hand documented even less symptomatology.  It was reported that the Veteran had reduced strength, reduced dexterity and pain but it was also noted that the examiner found the Veteran did not use his best efforts.  

Significantly, the December 2010 VA examination report is the only document which provides an actual analysis of the extent of paralysis found to be associated with the ulnar nerve.  The examiner specifically found that the neuropathy of the ulnar nerve was incomplete and slight.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  No other health care provider has attempted to quantify the extent of symptomatology associated with the impairment of the ulnar nerve.  Furthermore, the report of the December 2010 VA examination addresses whether the symptomatology exhibited by the Veteran is actually representative of the current state of the impairment of the ulnar nerve.  The examiner specifically opined that the Veteran was not putting forth his best effort.  The examiner who conducted the August 2005 VA examination did not address the credibility of the Veteran's efforts at all.  While normally this is not a problem, the fact that more than one health care professional has opined that the Veteran has used less than his best effort when being evaluated by VA for compensation and pension purposes causes the Board to question whether the Veteran put forth his best effort in August 2005.  The failure of the examiner to provide any analysis of the Veteran's efforts, coupled with the subsequent examination reports which indicate that the level of impairment exhibited by the Veteran is less than that in August 2005 leads the Board to believe the results of the August 2005 VA examination report are less than accurate.  Based on the above, the Board finds the pertinent evidence of record dated from March 28, 2005 forward more nearly approximates moderate incomplete paralysis of the ulnar nerve.  

The Board notes the examiner who conducted the December 2006 VA examination diagnosed the presence of neuritis and neuralgia.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  While neuritis was noted at the time of the December 2006 VA examination, there is no indication that the Veteran experiences pain which is excruciating at times.  The Veteran has testified that his pain level has been 8 out of 10 at times but he has not reported excruciating pain at any time.  Furthermore, there is a question whether the service-connected left hand disability is productive of muscle atrophy.  The physical findings are conflicting but the majority of the evidence indicates that there is not muscle atrophy.  Based on the above, the Board finds the neuritis noted at the time of the December 2006 VA examination is productive of, at most, moderate incomplete paralysis of the minor hand.  This warrants a 20 percent evaluation which is currently assigned.  With regard to the finding of neuralgia, the Board notes that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The 20 percent evaluation currently assigned for this time period reflects moderate incomplete paralysis.  

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation at any point during the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).
\


Entitlement to an initial evaluation in excess of 10 percent prior to January 28, 2005 and in excess of 30 percent thereafter for irritable bowel syndrome.

In March 2004, the RO granted service connection for irritable bowel syndrome and assigned a 10 percent rating effective from March 3, 1998.  The Veteran has disagreed with the initial disability evaluation assigned.  In December 2011, the RO granted an increased rating to 30 percent for the irritable bowel syndrome, effective from January 28, 2005.  The Veteran has not indicated that he is satisfied with the disability evaluations currently assigned and the issue of entitlement to an increased rating for irritable bowel syndrome remains on appeal.  

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14 , 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 . 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensably (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114 . 

In August 1998, the Veteran reported he had continued abdominal cramping.  The assessment was duodenal ulcer.  

At the time of a September 1998 VA digestive conditions examination, the Veteran gave a history of hematochezia that was secondary to chronic abdominal pain.  Physical examination revealed that the abdomen was non-tender.  The Veteran gave a history of dyspepsia.  
 
In September 1998, the Veteran reported right upper quadrant pain and epigastric pain.  

In December 1998, the Veteran reported that he had a four day history of diarrhea.  

In March 1999, the Veteran reported right upper quadrant pain with nausea.  The assessment was chronic abdominal pain, duodenal scarring and question nerve entrapment.  

In July 2000, the Veteran reported a history of intermittent diarrhea which occurred approximately once every three weeks for about 24-48 hours.  He reported multiple episodes of non-bloody watery stools with cramping.  

In November 2000, the Veteran reported diarrhea and stomach problems.  

In May 2001, it was noted that the Veteran had irritable bowel syndrome which was episodic in nature.  The Veteran was not interested in a referral for medication management.  

In April 2002, the Veteran testified that he had chronic diarrhea.  

At the time of a VA examination which was conducted in February 2003, the Veteran reported he had a history of intermittent abdominal discomfort and associated diarrhea.  The abdominal discomfort occurred approximately every two weeks to a month.  The Veteran described vague lower abdominal discomfort followed by subsequent diarrhea having five to six loose stools during these exacerbations.  After the loose bowel movements, the abdominal pain would improve.  Physical examination revealed that the abdomen was non-tender.  

A January 2005 VA clinical record reveals the Veteran reported problems with constipation.  

From January 28, 2005 to the present, the pertinent medical evidence documents complaints of diarrhea and constipation and abdominal distress which are attributed to irritable bowel syndrome.  

For the period prior to January 28, 2005, the Veteran's irritable bowel syndrome is rated as 10 percent disabling.  The Board finds that the pertinent evidence for the period prior to January 28, 2005, approximates no more than moderate symptoms (frequent episodes of disturbance of bowel function with abdominal distress).  There is no evidence of severe symptoms (diarrhea or alternative diarrhea and constipation with more or less constant abdominal distress) as is required for a higher (30 percent) rating.  The evidence of record during the pertinent time period documents complaints of diarrhea but these complaints, while labeled chronic at times, are not chronic.  The Veteran has indicated in his reports to clinicians, more often than not during the pertinent time period, that the symptoms were intermittent.  For example, in April 2002, the Veteran testified that he had chronic diarrhea.  However, in May 2001, the Veteran reported irritable bowel syndrome which was episodic in nature.  In February 2003, the Veteran again reported he had a history of intermittent abdominal discomfort and associated diarrhea.  The abdominal discomfort occurred approximately two weeks to a month. 

The Board finds that an increased rating in excess of 30 percent is not warranted from January 28, 2005 to the present when the irritable bowel syndrome is evaluated under Diagnostic Code 7319.  A 30 percent disability evaluation is the highest schedular evaluation which can be assigned under this Diagnostic Code.

The Board finds that no other Diagnostic Code pertaining to the digestive system in 38 C.F.R. § 4.114 provides for a rating in excess of 30 percent based on the symptomatology exhibited by the Veteran of abdominal distress, diarrhea and constipation.  

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation at any point during the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Extraschedular consideration of the increased rating claims

The Board has also considered whether the Veteran's left hand and/or irritable bowel syndrome disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board further notes that the Veteran remained employed during the entire appeal period and was not hospitalized for either disability during the appeal period.  Consequently, referral for extraschedular consideration is not warranted.  

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent from April 2001 and in excess of 20 percent from March 28, 2005, for ulnar neuropathy with numbness, little and ring finger, left hand (left hand disability) and is also against entitlement to an initial evaluation in excess of 10 percent prior to January 28, 2005 and in excess of 30 percent thereafter for irritable bowel syndrome.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit more favorable determinations pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected left hand disability is not warranted.  The appeal is denied.

Entitlement to service connection for a left elbow disorder, to include as secondary to a service-connected left hand disability is not warranted.  The appeal is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder has been reopened.  The appeal is granted to that extent only.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder has been reopened.  The appeal is granted to that extent only.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder has been reopened.  The appeal is granted to that extent only.  

New and material evidence having been received, the claim of entitlement to service connection for TMJ pain has been reopened.  The appeal is granted to that extent only.  

Entitlement to an initial evaluation in excess of 10 percent from April 2001 and in excess of 20 percent from March 28, 2005, for ulnar neuropathy with numbness, little and ring finger, left hand is not warranted.  The appeal is denied.  

Entitlement to an initial evaluation in excess of 10 percent prior to January 28, 2005 and in excess of 30 percent thereafter for irritable bowel syndrome is not warranted.  The appeal is denied.  


REMAND

In August 2008, the RO denied service connection, in pertinent part, for glaucoma.  The Veteran was informed of the decision via correspondence dated the same month.  Several days after notification of the decision was sent, the Veteran submitted a statement indicating that he was in disagreement with the August 2008 rating decision which denied service connection for glaucoma.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issue of entitlement to service connection for glaucoma must be remanded for issuance of a statement of the case.

As set out above, the Board has determined that new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disorder, for a right knee disorder, for a left knee disorder and for TMJ pain.  The Board notes that the service treatment records document treatment for all of these disabilities at one time or another.  Furthermore the Board has determined that there is evidence of the current existence of right shoulder and bilateral knee disorders as well as TMJ pain.  Additionally, the Veteran has alleged that all the disorders were etiologically linked to his active duty service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Based on the above, the Board finds the Veteran should be scheduled for VA examinations to determine the nature and etiology of his right shoulder disorder, bilateral knee disorders and TMJ pain.  

The Veteran has claimed entitlement to service connection for an obstructive urinary disorder.  A VA examination was conducted in December 2010 to determine if the Veteran had a urinary disorder which was etiologically linked to his active duty service.  The pertinent diagnoses were prostatitis and erectile dysfunction.  The examiner opined that the erectile dysfunction was not etiologically linked to the prostatitis.  No other urinary disorder was diagnosed.  Significantly, a review of the examination report demonstrates that the Veteran reported urinary symptoms included urgency and a weak or intermittent stream.  It is not apparent to the Board if the urgency and weak or intermittent stream were being attributed to the prostatitis.  Furthermore, the examiner found that there was no history of obstructed voiding.  Significantly, the Board notes that a January 2001 letter from a private health care professional indicates the Veteran had urinary obstruction and was put on medication for his obstructive voiding complaints.  It is not apparent to the Board if this symptomatology was taken into account when the examiner provided his opinion regarding the Veteran's urinary problems.  In McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that:  With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   McClain, at 321.  The Board finds another VA examination is required in order to allow a VA examiner to review and address all the Veteran's urinary symptomatology in formulating an opinion as to whether the Veteran experiences any obstructive urinary problems.  

Further, to ensure that all due process requirements are met, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remanded by this decision.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo one or more examination(s) in connection with these claims, if appropriate-prior to adjudicating the claims remanded by this decision.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and any representative, addressing the issue of entitlement to service connection for glaucoma.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  

3.  The RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination or examinations by an appropriately qualified health care professional or professionals, to determine the current nature of his urinary obstruction disorder, right shoulder disorder, bilateral knee disorders and TMJ pain and to obtain opinions as to whether any or all of the disorders are possibly related to service.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Following review of the claims file and examination of the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a urinary obstruction disorder, right shoulder disorder, bilateral knee disorders and/or TMJ pain which is related the Veteran's active duty service.  In rendering the opinion, the examiner should address the in-service treatment as well as the current medical evidence.  

A complete rational for all opinions should be provided and the medical basis for the conclusions reached should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims in light of all pertinent evidence and legal authority.

8.  If any benefit for which an appeal has been perfected remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


